DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I in the reply filed on 04/18/2022 is acknowledged. The requirement for restriction mailed 02/18/2022 inadvertently included claim 13 in group I. However, as this is a method claim and is the independent claim from which claims 14-20 depend, it properly belongs with the method claims in non-elected group II. As such, the election of group I constitutes an election for examination on merits of claims 1-12, with claims 13-20 withdrawn from consideration. 
Status of Application
2.	The claims 1-20 are pending in the application. Claims 13-20 are withdrawn from consideration as non-elected, and claims 1-12 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 states that the crystalline portion of the rigid foam mass is “in line with definition of glass ceramics”. It is unclear if this is meant to refer to the combined non-crystalline and crystalline portions of the foam mass together being a glass ceramic, or if some other structure is meant to be claimed. Further, the phrase “in line with” as it refers to glass ceramics is not sufficiently clear as far as what structure it covers. As such, claim 1 is indefinite under USC 112. 
Claims 2-4 are indefinite as dependent from indefinite claim 1.
Claim 5 is indefinite because it states that the foam comprises “at least one of a non-crystalline portion or a crystalline portion bound to the non-crystalline portion”. From this language it is unclear if the foam comprises either or both of a non-crystalline and crystalline portion, and if the claim contains only a non-crystalline portion, it is unclear how this non-crystalline portion is therefore bound to the non-crystalline portion. It is ambiguous in this latter embodiment if there would thus be two different non-crystalline portions. 
Claim 6 contains limitations to a vitreous material disposed within the pores of the foam mass, and claim 7 contains limitation that said vitreous material “contains” at least one of several compounds. It is unclear from the language of these claims if the vitreous material is a glass that differs from the glass portion of the glass-ceramic foam mass. As such, the metes and bounds of claim 6 and 7 are not clear under USC 112. Further, many of the compounds of instant claim 7 are not themselves vitreous amorphous compounds, and so it is not clear how exactly the vitreous material in the foam pores contains these components. Many of the claim 7 components are precursor glass components, so it is additionally unclear if the claim language is intended to indicate that the vitreous component is made from these components as precursors. If this is the case, the metes and bounds of the claim are also indefinite, because the thus-formed vitreous material would no longer “contain” the precursor components. 
	Claim 8 is indefinite as dependent from indefinite claim 6. Claim 8 is further indefinite because any nature of the reactive material and how it is “configured” to cause a chemical reaction with an unspecified substance is not elaborated upon with sufficient specificity such that the metes and bounds of the claimed substrate are clear. 
Claims 9-10 are indefinite as dependent from indefinite claim 6.
Claim 10 is further indefinite because any nature of the reactive material and how it is “configured” to avoid a chemical reaction with an unspecified substance is not elaborated upon with sufficient specificity such that the metes and bounds of the claimed substrate are clear. 
Claim 11 is indefinite as dependent from indefinite claim 6.
Claim 12 is indefinite as dependent from indefinite claim 5
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guile et al (US 5716899).
	Regarding claim 1, Guile et al teaches a pore-impregnated body and method of producing the same, wherein the body comprising a continuous multicellular support (see Abstract). This multicellular support constitutes a rigid foam mass. Guile et al further teaches that the multicellular support can constitute a glass-ceramic material (see Abstract), and that silica, aluminosilicate, and fused silica are among the materials that can comprise said multicellular support (see column 3, lines 30-45). A rigid foam mass comprising a silicate having a non-crystalline glass portion and a crystalline portion bound to the non-crystalline portion in line with the definition of a glass ceramic is therefore taught through routine optimization and experimentation in choosing from the small and finite list of support materials taught by Guile et al. The Guile et al impregnated body comprises zeolite component within the pores. As such, each limitation of the instant claim 1 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, the claim contains only further process limitations pertaining to how the zeolite within the pores of the glass ceramic is formed. It is not shown or asserted how the formation method of said zeolite necessarily imparts any structural or compositional limitations on the formed zeolite. As such, the product-by-process claims do not hold patentable weight in distinguishing the article of claim 2 over the equivalent zeolite-containing porous glass ceramic taught by Guile et al. The zeolite component of Guile meets each patentably weighted limitation of said claim 2, and thus each limitation of the claim remains met by the prior art of record. The claim is therefore obvious and not patentably distinct. 
	Regarding claim 3, Guile et al teaches that ZSM-5 zeolite is used as the pore-enclosed component in the inventive article. This is an alkali-containing aluminosilicate material. As discussed above, the process limitations pertaining to how the zeolite is made hold patentable weight only in as much as they restrict the zeolite to those able to be made using the precursor components of claim 3. Whether or not the zeolite actually is made from the claimed process limitations is not a determining factor as to the distinctness of the claims. Because the ZSM-5 zeolite has an alkali- and aluminum-containing composition, it would be able to be made using an alkali aluminate; the patentably weighted limitations of claim 3 are therefore also met by the teachings of Guile et al.  
	Regarding claim 5, Guile et al teaches a pore-impregnated body and method of producing the same, wherein the body comprising a continuous multicellular support (see Abstract). This multicellular support constitutes an engineered foam mass. Guile et al further teaches that the multicellular support can constitute a glass-ceramic material (see Abstract), and that silica, aluminosilicate, and fused silica are among the materials that can comprise said multicellular support (see column 3, lines 30-45). An engineered foam mass comprising a silicate having a non-crystalline glass portion and a crystalline portion bound to the non-crystalline portion in line with the definition of a glass ceramic is therefore taught through routine optimization and experimentation in choosing from the small and finite list of support materials taught by Guile et al. The Guile et al impregnated body comprises zeolite component within the pores. As such, each limitation of the instant claim 5 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 12, the Guile foam article is made from equivalent glass-ceramic material, and is used in applications wherein gas flows through the article. The pores are therefore vesicular in nature and contain vesicular corridors therein. 
Conclusion
10.	Claims 1-12 are rejected. Claims 13-20 are withdrawn from consideration as non-elected. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW9 June 2022







	.